                                             Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 1 of 23


                                    KAZEROUNI LAW GROUP, APC
                                1
                                    Abbas Kazerounian, Esq. (SBN: 249203)
                                2   ak@kazlg.com
                                    Nick Barthel, Esq. (SBN: 319105)
                                3
                                    nicholas@kazlg.com
                                4   245 Fischer Avenue, Unit D1
                                    Costa Mesa, CA 92626
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    KAZEROUNI LAW GROUP, APC
                                8   Yana Hart, Esq. (SBN: 306499)
                                    yana@kazlg.com
                                9
                                    David James Mcglothlin (SBN: 253265)
                               10   david@kazlg.com
                                    2221 Camino Del Rio S, Ste 101
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                    San Diego, CA
    COSTA MESA, CA 92626




                               12

                               13
                                    Attorneys for Plaintiffs

                               14                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                               15

                               16   NATHAN BLACK AND                        Case No.:
                                    JUSTIN MUNOZ, Individually
                               17                                           CLASS ACTION COMPLAINT FOR
                                    and On Behalf of All Others
                               18   Similarly Situated,                     VIOLATIONS OF:

                               19                                           1) CONSUMER LEGAL
                                                                               REMEDIES ACT, CAL. CIVIL
                               20                  Plaintiffs,                 CODE §§ 1750, ET SEQ.;
                               21                                           2) FALSE ADVERTISING LAW,
                                                                               CAL. BUS. & PROF. §§ 17500, ET
                               22                           v.                 SEQ.;
                               23                                           3) UNFAIR COMPETITION LAW,
                                                                               CAL. BUS. & PROF. §§ 17200, ET
                               24   NOOTROPICS DEPOT LLC,                      SEQ.;
                               25                                           4) NEGLIGENT
                                                                               MISREPRESENTATION; AND
                               26                  Defendant.
                                                                            5) INTENTIONAL
                               27                                              MISREPRESENTATION.
                               28                                           [JURY TRIAL DEMANDED]
                                    Case #                                                Black, et al. v. Nootropics Depot, LLC
                                                                 CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 2 of 23



                                 1                                     INTRODUCTION
                                 2   1.   Plaintiffs Nathan Black (“Mr. Black”) and Justin Munoz (“Mr. Munoz”)
                                 3        (collectively “Plaintiffs”) bring this Class Action Complaint to challenge the
                                 4        deceptive advertising and business practices of defendant, Nootropics Depot
                                 5        LLC (“Nootropics Depot” or “Defendant”) with regard to Defendant’s false and
                                 6        misleading promotion of its purportedly consumable products. Based on such
                                 7        false and misleading advertisements, Plaintiffs and others similarly situated
                                 8        purchased Defendant’s products.
                                 9   2.   Plaintiffs collectively purchased a variety of Defendant’s products, which
                                10        Defendant advertised as being for human consumption. Specifically, Mr. Black
                                11        purchased Phenylpiracetam 100 mg capsules and Phenibut HCL 250 mg
                                12        capsules, and Mr. Munoz purchased Noopept Capsules 30 mg and Phenibut
                                          HCL 250 mg capsules (collectively, “Products”).
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   3.   However, each of these Products are not approved for human consumption by
                                15        the Food and Drug Administration (“FDA”), but instead, the FDA considers
                                16        Phenylpiracetam, Noopept, and Phenibut as dangerous ingredients not safe or
                                17        approved for human consumption.
                                18   4.   Consequently, Defendant does not comply with federal and parallel state
                                19        regulations. Defendant misleads consumers into believing its products are for
                                20        human consumption when that is not true. These misrepresentations allow
                                21        Defendant to increase its sales and capture market shares from its competitors.
                                22   5.   Plaintiffs make these allegations as follow upon personal knowledge as to
                                23        Plaintiffs’ own acts and experiences, and, as to all other matters, upon
                                24        information and belief, including investigation conducted by Plaintiffs’
                                25        attorneys.
                                26   6.   Defendant’s nationwide sale and advertising of deceptively misbranded
                                27        products constitutes violations of: (1) California’s Consumer Legal Remedies
                                28        Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False
                                     Case #                                2 of 23       Black, et al v. Nootropics Depot, LLC
                                                                  CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 3 of 23



                                 1        Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq.; (3) California’s
                                 2        Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq.; (4)
                                 3        negligent misrepresentation; and (5) intentional misrepresentation.
                                 4   7.   This conduct caused Plaintiffs and others similarly situated damages, and
                                 5        requires restitution and injunctive relief to remedy and prevent further harm.
                                 6   8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                 7        includes all agents, employees, officers, members, directors, heirs, successors,
                                 8        assigns, principals, trustees, sureties, subrogees, representatives and insurers of
                                 9        the named Defendant.
                                10                                JURISDICTION AND VENUE
                                11   9.   This Court has jurisdiction over this matter pursuant to the Class Action
                                12        Fairness Act (CAFA) because the amount in controversy in this matter exceeds
                                          $5,000,000.001 as to all putative Class members, inclusive of attorneys’ fees
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        and costs, and injunctive relief. See 28 U.S.C. § 1332(d).
                                15   10. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiffs
                                16        are residents and citizens of the State of California, and Defendant is a
                                17        corporation organized and existing under the laws of the State of Nevada.
                                18   11. This Court has personal jurisdiction over Defendant because Defendant
                                19        conducts business in the County of San Francisco and the harm giving rise to
                                20        Mr. Black’s action occurred within this County. Therefore, Defendant has
                                21        sufficient minimum contacts with this state, and otherwise purposely avails
                                22        itself of the markets in this state through the promotion, sale, and marketing of
                                23        its products in this state, to render the exercise of jurisdiction by this Court
                                24        permissible under traditional notions of fair play and substantial justice.
                                25
                                     1On information and belief, Defendant sells its Products in brick and mortar stores
                                26   and online retailers throughout California. Based upon the advertised price of
                                27   Defendant’s products and their statewide availability, Plaintiffs are informed,
                                     believes, and thereon alleges the class damages exceed the $5,000,000 threshold as
                                28   set by 28 U.S.C. § 1332(d).
                                     Case #                                 3 of 23       Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 4 of 23



                                 1   12. Venue is proper in the United States District Court for the Northern District of
                                 2        California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) the
                                 3        conduct complained of herein occurred within this judicial district; and, (ii)
                                 4        many of the acts and transactions giving rise to this action occurred in this
                                 5        district.
                                 6                                          PARTIES
                                 7   13. Mr. Black is a natural person residing in the City of San Francisco, County of
                                 8        San Francisco, State of California.
                                 9   14. Mr. Munoz is a natural person residing in the City of Oxnard, County of
                                10        Ventura, State of California.
                                11   15. Upon information and belief, Defendant is a corporation that is organized and
                                12        exists under the laws of the State of Nevada.
KAZEROUNI LAW GROUP, APC




                                13   16. Defendant manufactures and/or distributes various products, including
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        purportedly consumable consumer packaged goods and purportedly dietary
                                15        supplements. Defendant conducts extensive business through Internet sales and
                                16        enjoys wide retail distribution at numerous stores within the United States,
                                17        including California.
                                18                                  NATURE OF THE CASE
                                19   17. At all times relevant, Defendant made and continues to make affirmative
                                20        misrepresentations regarding its products, which it manufactures, markets, and
                                21        sells in physical stores and online through its own website and other online
                                22        retailers, including Amazon.com among others.
                                23   18. Defendant advertised, marketed, packaged, and sold its products to Plaintiffs
                                24        and other consumers similarly situated in California with the false
                                25        representation that its Products containing Phenylpiracetam, Noopept and
                                26        Phenibut were suitable for human consumption.
                                27   19. Phenylpiracetam and Phenibut were both originally developed by the Soviet
                                28        Union for medical use.
                                     Case #                                 4 of 23       Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 5 of 23



                                 1   20. Phenibut is a central nervous system depressant used typically used for easing
                                 2        anxiety and improving sleep. However, over the years it became famous for the
                                 3        “Phenibut high”, which made the user feel energy and euphoria as a result of
                                 4        taking higher dosages Phenibut.
                                 5   21. Any user of Phenibut rapidly builds a tolerance to its effects, thus requiring
                                 6        higher and higher dosages of the drug to continue to experience the “high”. An
                                 7        unfortunate consequence of this results in severe side effects, such as vomiting,
                                 8        coordination problems, difficulty breathing and liver disease.
                                 9   22. Continued use of high levels also creates an addiction to Phenibut because if
                                10        one attempts to end the use of Phenibut, they will experience symptoms of
                                11        withdrawal, including tremors, sweats, muscle aches, visual and auditory
                                12        hallucinations, and heart palpitations.
KAZEROUNI LAW GROUP, APC




                                13   23. Although rare, death from Phenibut overdose is possible.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   24. Similar to Phenibut, Phenylpiracetam is taken to increase general cognition and
                                15        learning; but Phenylpiracetam is very potent due to its ability to pass the brain-
                                16        blood barrier.
                                17   25. Due to these performance enhancing abilities, as well as the potency of the drug,
                                18        the Olympics committee has banned it due to concerns that it will be abused.
                                19   26. Noopept is a synthetic compound that is used as a potent prescription drug for
                                20        treatment of Alzheimer’s disease, dementia, and other age related cognitive
                                21        decline in countries like Russia and the former Soviet Union
                                22   27. However, Noopept has gained popularity amongst younger generation,
                                23        particularly students, due to its potential cognitive benefits.
                                24   28. Noopept is dangerous because in high dosages (approximately 20 mg) it can
                                25        cause short-term memory loss, brain fog, headaches irritability, nausea, and
                                26        anxiety and even suicidal thoughts.
                                27   29. The FDA has determined that Phenibut, Noopept and Phenylpiracetam, do not
                                28        meet the standard to qualify as a consumable ingredient.
                                     Case #                                 5 of 23       Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 6 of 23



                                 1   30. Despite this Defendant sells the Products to consumers knowing and intending
                                 2        that these consumers ingest the Products. For example, Defendant bottles these
                                 3        Products in small units of 60 or 180 count, for individual consumption.
                                 4   31. On Nootropics Depot’s website, it informs the consumer that it should learn
                                 5        more by reading reviews and experiences of consumer below. Many of these
                                 6        reviews including testimonials that clearly have the consumer utilizing the
                                 7        Products for their own personal consumption. For example, one review stated,
                                 8        “Don’t take everyday or your tolerance will increase quickly, I took them every
                                 9        2-4 days in between doses with a 3 week tolerance break after I finished the
                                10        bottle.”
                                11   32. The misrepresentations that Defendant made regarding the ingredients caused
                                12        Plaintiffs and similarly situated California consumers to purchase and ingest
KAZEROUNI LAW GROUP, APC




                                13        substances that the FDA considers non-consumable. Moreover, these false
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        claims about their products allow Defendant to gain a market share of the
                                15        industry that they’re in through misleading practices which is an unfair
                                16        advantage to its competitors.
                                17   33. In short, the FDA has banned the inclusion of the ingredients Phenibut,
                                18        Noopept, and Phenylpiracetam as a dietary ingredient in products sold to
                                19        consumers for human consumption. Despite this, Defendant continues to
                                20        include these ingredients in the Products that it sells on the open market.
                                21   34. Defendant’s conduct as alleged herein violates several California laws, as more
                                22        fully set forth herein.
                                23                                  FACTUAL ALLEGATIONS
                                24   35. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                25        this Complaint as though fully stated herein.
                                26   36. On or about February 1, 2019, Mr. Black purchased Defendant’s
                                27        “Phenylpiracetam 100mg Capsules” and “Phenibut HCL 250mg Capsules” for
                                28        a total of $62.98 from nootropicsdepot.com.
                                     Case #                                  6 of 23       Black, et al v. Nootropics Depot, LLC
                                                                    CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 7 of 23



                                 1   37. Mr. Black believed that the both of these products were for human consumption.
                                 2   38. On or about April 8, 2019, Mr. Munoz purchased Defendant’s “Noopept
                                 3        Capsules 30mg” and “Phenibut HCL 250mg Capsules” for a total of $62.98
                                 4        from nootropicsdepot.com.
                                 5   39. Mr. Munoz believed that the both of these products were for human
                                 6        consumption.
                                 7   40. Defendant manufactures, markets, and sells the Products online through its own
                                 8        website and other retailers, which it advertises on the Products’ label and related
                                 9        advertising materials as being suitable for human consumption.
                                10   41. At the time Plaintiffs purchased Defendant’s Products, Plaintiffs believed and
                                11        relied upon the representations made on Defendant’s Products’ labels and
                                12        website that the Products were to be orally consumed daily. Plaintiffs
KAZEROUNI LAW GROUP, APC




                                13        reasonably believed that the Products were safe to ingest and were beneficial to
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        their health.
                                15   42. On information and belief, Defendant’s Products’ label, packaging, and
                                16        advertising materials are prepared and/or approved by Defendant and/or its
                                17        agents.
                                18   43. As mentioned in detail above, Defendant’s Products all contain unsafe food
                                19        additives that can cause serious cardiovascular and neurological problems.
                                20   44. Consequently, Defendant’s Products are were illegally sold for human
                                21        consumption.
                                22   45. Defendant knew, or in the exercise of reasonable care, should have known that
                                23        its Product’s label and advertising materials were misleading or false.
                                24   46. As a consequence of Defendant’s unfair and deceptive advertising and
                                25        manufacturing practices, Plaintiffs and other consumers similarly situated
                                26        purchased and overpaid for Defendant’s Products under the false impression
                                27        that the Products were safe for human consumption.
                                28
                                     Case #                                 7 of 23       Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 8 of 23



                                 1   47. Plaintiffs and other consumers similarly situated in California purchased and
                                 2        overpaid for Defendant’s Products under the false impression that the Products
                                 3        were for human consumption; however, the Products consisted of unsafe food
                                 4        additives.
                                 5   48. Had Plaintiffs been aware that the Products contained an unsafe food additive
                                 6        putting his health at risk, Plaintiffs would have purchased a different product.
                                 7        In other words, Plaintiffs would not have purchased Defendant’s Products but
                                 8        for the representations on the Products’ related advertising.
                                 9   49. Plaintiffs and others similarly situated were exposed to and relied upon the same
                                10        material misrepresentations made on Defendant’s Products’ labels and website,
                                11        where Defendant sold, and currently sells, its Products to consumers throughout
                                12        the State of California.
                                     50. As a result of Defendant’s false and misleading statements and failure to
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        disclose, Plaintiffs and others similarly situated consumers purchased
                                15        thousands, if not tens or hundreds of thousands, of units of Defendant’s
                                16        Products, and have suffered, and continue to suffer, injury in fact through the
                                17        loss of money and/or property.
                                18   51. Included within the demands of this Complaint are any products manufactured
                                19        by Defendant, which contain Phenylpiracetam, Noopept or Phenibut.
                                20   52. This action seeks, among other things, equitable and injunctive relief, restitution
                                21        of all amounts illegally obtained, and disgorgement of any and all ill-gotten
                                22        gains as a result of the misconduct alleged herein.
                                23                               CLASS ACTION ALLEGATIONS
                                24   53. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                25        this Complaint as though fully stated herein.
                                26   54. Plaintiffs bring this action collectively and on behalf of all others similarly
                                27        situated against Defendant, pursuant to Federal Rules of Civil Procedure 23(a)
                                28        and (b)(3) and/or (b)(2).
                                     Case #                                    8 of 23       Black, et al v. Nootropics Depot, LLC
                                                                      CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 9 of 23



                                 1   55. Subject to additional information obtained through further investigation and/or
                                 2        discovery, the proposed class (the “Class”) consists of:
                                 3               All persons within the United States who purchased a product,
                                                 from Defendant, irrespective of brand name, containing the
                                 4
                                                 ingredients Phenylpiracetam, Noopept or Phenibut within the
                                 5               four years prior to the filing of this Complaint.
                                 6
                                     56. Excluded from the Class is Defendant and any of its officers, directors, and
                                 7
                                          employees, or anyone who purchased Defendant’s Product for the purpose of
                                 8
                                          resale. Plaintiffs reserve the right to modify or amend the Class definition before
                                 9
                                          the Court determines whether certification is appropriate.
                                10
                                     57. The “Class Period” means four years prior to the filing of the Complaint in this
                                11
                                          action.
                                12
                                     58. Ascertainability. The members of the Class are readily ascertainable from
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                          Defendant’s records and/or Defendant’s agents’ records of retail and online
     COSTA MESA, CA 92626




                                14
                                          sales, as well as through public notice.
                                15
                                     59. Numerosity. The members of the Class are so numerous that their individual
                                16
                                          joinder is impracticable. Plaintiffs are informed and believes that the Products
                                17
                                          are sold online and the Products have hundreds of customer reviews, and on that
                                18
                                          basis, Plaintiffs allege that the putative Class consists of hundreds, if not
                                19
                                          thousands of members.
                                20
                                     60. Existence and Predominance of Common Questions of Law and Fact.
                                21
                                          Common questions of law and fact exist as to all members of the Class and
                                22
                                          predominate over any questions affecting only individual Class members. All
                                23
                                          members of the Class have been subject to the same conduct and their claims
                                24
                                          are based on the same standardized marketing, advertisements and promotions.
                                25
                                          The common legal and factual questions include, but are not limited to, the
                                26
                                          following:
                                27
                                28
                                     Case #                                 9 of 23       Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 10 of 23



                                 1               a.   Whether the Products as manufactured contained Phenylpiracetam,
                                 2                    Noopept, or Phenibut, or any of its other known aliases;
                                 3               b.   Whether the Products were actually advertised as being an available
                                 4                    for human consumption;
                                 5               c.   Whether the Products could be sold for human consumption given
                                 6                    their ingredients;
                                 7               d.   Whether Defendant’s claims and representations, as alleged herein,
                                 8                    are untrue, misleading, and/or reasonably likely to deceive the
                                 9                    average consumer;
                                10               e.   Whether Defendant’s conduct violates California Civil Code §§ 1750,
                                11                    et seq.;
                                12               f.   Whether Defendant’s advertising is false, untrue, or misleading
KAZEROUNI LAW GROUP, APC




                                13                    within the meaning of California Business & Professions Code §§
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                    17500, et seq.;
                                15               g.   Whether Defendant’s conduct is an unfair, fraudulent, or unlawful act
                                16                    or practice within the meaning of California Business & Professions
                                17                    Code §§ 17200, et seq.;
                                18               h.   Whether Defendant’s advertising is unfair, deceptive, untrue or
                                19                    misleading within the meaning of California Business & Professions
                                20                    Code §§ 17200, et seq.;
                                21               i.   Whether Defendant acted negligently or intentionally in making the
                                22                    misrepresentations contained on the Product’s label and Defendant’s
                                23                    website;
                                24               j.   Whether Defendant, through its conduct, received money that, in
                                25                    equity and good conscience, belongs to the Plaintiffs and members of
                                26                    the Class;
                                27
                                28
                                     Case #                                   10 of 23      Black, et al v. Nootropics Depot, LLC
                                                                     CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 11 of 23



                                 1               k.     Whether the Plaintiffs and the putative Class members are entitled to
                                 2                      equitable relief, including but not limited to restitution and/or
                                 3                      disgorgement of ill-gotten gains; and
                                 4               l.     Whether the Plaintiffs and the putative Class members are entitled to
                                 5                      injunctive relief as sought herein.
                                 6   61. Typicality. Plaintiffs’ claims are typical of the claims of the members of the
                                 7        Class in that the Plaintiffs are members of the Class that the Plaintiffs seek to
                                 8        represent. Similar to members of the putative Class, Plaintiffs purchased
                                 9        Products from Defendant after exposure to the same material misrepresentations
                                10        appearing on the Product’s labels and Defendant’s website. Plaintiffs also
                                11        received Products that cannot legally be sold human consumption and contained
                                12        dangerous food additives (Phenylpiracetam, Noopept or Phenibut). Plaintiffs
KAZEROUNI LAW GROUP, APC




                                13        are advancing the same claims and legal theories on behalf of themselves and
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        all absent members of the Class. Defendant has no defenses unique to the
                                15        Plaintiffs.
                                16   62. Adequacy of Representation. Plaintiffs will fairly and adequately protect the
                                17        interests of the members of the putative Class. Plaintiffs have retained counsel
                                18        experienced in consumer protection law, including class actions, and
                                19        specifically, false and deceptive advertising. Plaintiffs have no adverse or
                                20        antagonistic interest to those in the Class and will fairly and adequately protect
                                21        the interests of the Class. Plaintiffs’ attorneys are aware of no interests adverse
                                22        or antagonistic to those of Plaintiffs and proposed Class.
                                23   63. Superiority. A class action is superior to all other available means for the fair
                                24        and efficient adjudication of this controversy. Individualized litigation would
                                25        create the danger of inconsistent and/or contradictory judgments arising from
                                26        the same set of facts. Individualized litigation would also increase the delay and
                                27        expense to all parties and the court system. The damages or other financial
                                28        detriment suffered by individual Class members may be relatively small
                                     Case #                                     11 of 23      Black, et al v. Nootropics Depot, LLC
                                                                       CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 12 of 23



                                 1        compared to the burden and expense that would be entailed by individual
                                 2        litigation of the claims against the Defendant. The injury suffered by each
                                 3        individual member of the proposed class is relatively small in comparison to the
                                 4        burden and expense of individual prosecution of the complex and extensive
                                 5        litigation necessitated by Defendant’s conduct. It would be virtually impossible
                                 6        for members of the proposed Class to individually redress effectively the
                                 7        wrongs to them. Even if the members of the proposed Class could afford such
                                 8        litigation, the court system could not. Individualized litigation of the complex
                                 9        legal and factual issues of such a case increases the delay and expense to all
                                10        parties, including the court. By contrast, the class action device presents far
                                11        fewer management difficulties, and provides the benefits of single adjudication,
                                12        economy of scale, and comprehensive supervision by a single court. Therefore,
KAZEROUNI LAW GROUP, APC




                                13        a class action is maintainable pursuant to Federal Rules of Civil Procedure 23(a)
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        and (b)(3) and/or (b)(2).
                                15   64. Unless the Class is certified, Defendant will retain monies received as a result
                                16        of Defendant’s unlawful and deceptive conduct alleged herein. Unless a class-
                                17        wide injunction is issued, Defendant will also likely continue to, or allow its
                                18        resellers to, advertise, market, promote, and sell the Class Products in an
                                19        unlawful and misleading manner, and members of the Class will continue to be
                                20        misled, harmed, and denied their rights under California law.
                                21   65. Further, Defendant has acted or refused to act on grounds that are generally
                                22        applicable to the class so that declaratory and injunctive relief is appropriate to
                                23        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                24        Civ. P. 23(b)(2).
                                25   //
                                26   //
                                27   //
                                28   //
                                     Case #                                    12 of 23      Black, et al v. Nootropics Depot, LLC
                                                                      CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 13 of 23



                                 1
                                                               FIRST CAUSE OF ACTION FOR
                                 2
                                               VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                 3                         BUS. & PROF. CODE §§ 17500, ET SEQ.
                                 4   66. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                 5        this Complaint as though fully stated herein.
                                 6   67. Plaintiffs and Defendant are both “person[s]” as defined by California Business
                                 7        & Professions Code § 17506.
                                 8   68. California Business & Professions Code § 17535 authorizes a private right of
                                 9        action on both an individual and representative basis.
                                10   69. Defendant holds its Products out as being legally sold for human consumption,
                                11        when, in fact, the Products contain unsafe food additives.
                                12   70. These misrepresentations, acts, and non-disclosures by Defendant constitute
KAZEROUNI LAW GROUP, APC




                                13        false and misleading advertising in violation of Business & Professions Code
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        §§ 17500, et seq.
                                15   71. At all times relevant, Defendant’s advertising and promotion of its Products
                                16        were, and are, untrue, misleading, and likely to deceive the reasonable consumer
                                17        and the public. In fact, Defendant did deceive Plaintiffs and the putative Class
                                18        members by representing that its Products were available for human
                                19        consumption and contained consumable ingredients designed to support their
                                20        health and well-being. When, in reality, Defendant knew that its Product
                                21        contained Phenylpiracetam, Noopept and Phenibut, which the FDA has warned
                                22        about.
                                23   72. Defendant engaged in the false and/or misleading advertising and marketing of
                                24        its Products, as alleged herein, with the intent to directly or indirectly induce
                                25        consumers to purchase its Products, which Defendant knew, or had reason to
                                26        know, was not suitable for human consumption.
                                27
                                28
                                     Case #                                 13 of 23      Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 14 of 23



                                 1   73. Because Defendant knew or should have known that the representations and/or
                                 2        omissions alleged herein were untrue or misleading, Defendant acted in
                                 3        violation of California Business & Professions Code §§ 17500, et seq.
                                 4   74. Had Defendant truthfully advertised that its Products did not contain the
                                 5        ingredients that can legally sold human consumption, Plaintiffs and the putative
                                 6        Class members would not have purchased the Products or would have purchased
                                 7        a different product from another manufacturer.
                                 8   75. This false and misleading advertising of the Products by Defendant presents a
                                 9        continuing threat to consumers, as such conduct is ongoing to this day.
                                10   76. As a direct and proximate result of the aforementioned acts and omissions by
                                11        Defendant, Defendant received and continues to hold monies rightfully
                                12        belonging to Plaintiffs and the putative Class members, who were led to
                                          purchase Defendant’s Products during the Class Period.
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                                             SECOND CAUSE OF ACTION FOR
                                15
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
                                16                         BUS. & PROF. CODE §§ 17200, ET SEQ.
                                17   77. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                18        this Complaint as though fully stated herein.
                                19   78. Plaintiffs and Defendant are each a “person” as defined by California Business
                                20        & Professions Code § 17201. California Business & Professions Code § 17204
                                21        authorizes a private right of action on both an individual and representative
                                22        basis.
                                23   79. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                24        encompassing several types of business “wrongs,” including: (1) an “unlawful”
                                25        business act or practice, (2) an “unfair” business act or practice, (3) a
                                26        “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                                27        misleading advertising.” The definitions in § 17200 are drafted in the
                                28
                                     Case #                                14 of 23      Black, et al v. Nootropics Depot, LLC
                                                                  CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 15 of 23



                                 1        disjunctive, meaning that each of these “wrongs” operates independently from
                                 2        the others.
                                 3   80. By and through Defendant’s conduct alleged in further detail above and herein,
                                 4        Defendant engaged in conduct which constitutes unlawful, unfair, and/or
                                 5        fraudulent business practices, and unfair, deceptive, untrue or misleading
                                 6        advertising, as prohibited by California’s UCL.
                                 7                                 A. “UNLAWFUL” PRONG
                                 8   81. Beginning at a date currently unknown and continuing to the time of the filing
                                 9        of this Complaint, Defendant has committed acts of unfair competition,
                                10        including those described above, by engaging in a pattern of “unlawful”
                                11        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
                                12        by marketing, manufacturing, and distributing Defendant’s Product in violation
                                          of California’s Consumers Legal Remedies Act, Civil Code § 1759, et seq. and
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        California’s False Advertising Law, Business & Professions Code §§ 17500, et
                                15        seq., as well as other Federal regulations.
                                16   82. Defendant further violated California’s Health & Safety Code § 110660, which
                                17        states that “any food is misbranded if its labeling is false or misleading in any
                                18        particular.” Section 110660 is a part of California’s Sherman Food, Drug and
                                19        Cosmetic law, California Health & Safety Code § 109875 (the “Sherman law”).
                                20   83. Claims under state law based on the deceptive labeling of a food product is
                                21        expressly permitted when the statute to be enforced imposes legal obligations
                                22        identical to that of the Federal Food, Drug, and Cosmetic Act (“FDCA”),
                                23        including FDA regulations concerning naming and labeling food products. See
                                24        e.g., In re Farm Raised Salmon Cases, 22 Cal. 4th 1077, 1094-95 (2008).
                                25        Plaintiff’s claim that Defendant violated the FAL by labeling its Product in a
                                26        false or misleading way imposes legal obligations identical to 21 U.S.C. §
                                27        343(a) of the FDCA, which states that, “a food shall be deemed to be
                                28        misbranded . . . [i]f (1) its labeling is false or misleading in any particular[.]”
                                     Case #                                 15 of 23      Black, et al v. Nootropics Depot, LLC
                                                                   CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 16 of 23



                                 1        Further, section 343(a) of the FDCA is not subject to the express preemption
                                 2        provision set forth in 21 U.S.C. § 343-1 of the FDCA.
                                 3   84. Defendant violated the above-referenced statutes by falsely representing that its
                                 4        Products contained ingredients that could legally be sold for human
                                 5        consumption, when in fact the product contained ingredients that unsafe food
                                 6        additives, making the Products not fit for human consumption.
                                 7   85. By advertising, promoting, manufacturing, and selling its Product in violation
                                 8        of those California laws, Defendant engaged in a pattern of “unlawful” business
                                 9        practices within the meaning of California’s UCL.
                                10                                  B. “UNFAIR” PRONG
                                11   86. Beginning at a date currently unknown and continuing to the time of the filing
                                12        of this Complaint, Defendant has committed acts of unfair competition as
KAZEROUNI LAW GROUP, APC




                                13        prohibited by Bus. & Prof. Code §§ 17200, et seq.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   87. Had Plaintiffs and the putative class members been informed that Defendant’s
                                15        Product did not in fact contain ingredients suitable for human consumption, they
                                16        would not have purchased the Products or would have purchased a different
                                17        product. In other words, Defendant earned the business of Plaintiffs and the
                                18        putative Class members by using deceptive advertising, which placed
                                19        competitors at a disadvantage. Furthermore, Plaintiffs and the putative Class
                                20        members were harmed in that they paid a price premium for the Products.
                                21                               C. “FRAUDULENT” PRONG
                                22   88. Beginning at a date currently unknown and continuing to the time of the filing
                                23        of this Complaint, Defendant engaged in acts of unfair competition, including
                                24        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
                                25        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                26        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its
                                27        Products as containing, ingredients suitable for human consumption, when, in
                                28
                                     Case #                                16 of 23      Black, et al v. Nootropics Depot, LLC
                                                                  CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 17 of 23



                                 1        fact, the Products do not contain such ingredients, but instead unsafe food
                                 2        additives making the Products not fit for human consumption.
                                 3   89. Plaintiffs reserve the right to allege further conduct that constitutes other
                                 4        fraudulent business acts or practices. Such conduct is ongoing and continues to
                                 5        this date.
                                 6      D. “UNFAIR, DECEPTIVE, UNTRUE OR MISLEADING ADVERTISING” PRONG
                                 7   90. Defendant’s advertising is unfair, deceptive, untrue, and/or misleading within
                                 8        the meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers are led
                                 9        to believe that Defendant’s Products contain ingredients suitable for human
                                10        consumption, when, in fact, the Products do not contain such ingredients, and
                                11        instead the Products have unsafe food additives that render the Products
                                12        unmarketable as a dietary supplement, as alleged herein.
KAZEROUNI LAW GROUP, APC




                                13   91. Plaintiffs and other such reasonable consumers are likely to be, and were,
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        deceived and misled by Defendant’s advertising of its Products, as containing
                                15        ingredients safe to consume.
                                16   92. As a direct and proximate result of Defendant’s unlawful, unfair, and fraudulent
                                17        conduct described herein, Defendant received and continues to receive an unfair
                                18        competitive advantage and unearned commercial benefits at the expense of its
                                19        competitors and the public, who unwittingly provided money to Defendant
                                20        based on Defendant’s misleading representations.
                                21   93. Plaintiffs and the putative Class members suffered an injury in fact because
                                22        Plaintiffs’ money was taken by Defendant as a result of Defendant’s false
                                23        representations as set forth on the Products’ label and Amazon.com and other
                                24        3rd party retailers as mentioned herein.
                                25   94. Such acts and omissions by Defendant are unlawful and/or unfair and/or
                                26        fraudulent, and constitute multiple violations of California’s UCL. Plaintiffs
                                27        reserve the right to identify additional violations by Defendant as may be
                                28        established through discovery.
                                     Case #                                17 of 23      Black, et al v. Nootropics Depot, LLC
                                                                  CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 18 of 23



                                 1   95. In prosecuting this action for the enforcement of important rights affecting the
                                 2        public interest, Plaintiffs seek the recovery of attorneys’ fees, which reward is
                                 3        available to a prevailing Plaintiffs in a class action such as this.
                                 4
                                                                  THIRD CAUSE OF ACTION
                                 5                             NEGLIGENT MISREPRESENTATION
                                 6   96. Plaintiffs repeat, re-allege, and incorporate by reference the above allegations
                                 7        as if fully stated herein.
                                 8   97. Beginning at a date currently unknown and continuing to the time of the filing
                                 9        of this Complaint, Defendant represented to Plaintiffs and others similarly
                                10        situated, through product packaging and advertising materials, that Defendant’s
                                11        Products contained ingredients suitable for human consumption.
                                12   98. Defendant made these representations knowing, or having reason to know, that
KAZEROUNI LAW GROUP, APC




                                13        its Products contained ingredients that the FDA had publicly and specifically
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        identified as not suitable for human consumption.
                                15   99. Defendant acted with the intent to induce the public, including Plaintiffs and
                                16        putative Class members, to purchase Defendant’s Products.
                                17   100. Plaintiffs and the putative Class members saw, believed, and relied upon
                                18        Defendant’s representations in making the decision to purchase Defendant’s
                                19        Product.
                                20   101. At all times relevant, Defendant knew or should have known that such
                                21        representations were untrue, and Defendant had no reasonable basis for
                                22        believing the representations to be true.
                                23   102. As a proximate result of Defendant’s negligent misrepresentations, Plaintiffs
                                24        and other consumers similarly situated were induced to purchase, purchase more
                                25        of, or pay more for Defendant’s Products due to the unlawful acts of Defendant,
                                26        in an amount to be determined at trial, during the Class Period.
                                27
                                28
                                     Case #                                     18 of 23      Black, et al v. Nootropics Depot, LLC
                                                                       CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 19 of 23


                                                                  FOURTH CAUSE OF ACTION
                                 1
                                                               INTENTIONAL MISREPRESENTATION
                                 2   103. Plaintiffs repeat, re-allege, and incorporate herein by reference the above
                                 3        allegations as if fully stated herein.
                                 4   104. Beginning at a date currently unknown and continuing to the time of the filing
                                 5        of this Complaint, Defendant intentionally represented to Plaintiffs and others
                                 6        similarly situated, through Products’ packaging and advertising materials, that
                                 7        Defendant’s Products contained ingredients suitable for human consumption
                                 8        and that its Products were a dietary supplement.
                                 9   105. Defendant acted intentionally by willfully and purposefully printing a specific
                                10        “Supplement Facts” label of Defendant’s Products indicating to consumers that
                                11        the Products was a in fact a dietary supplement.
                                12   106. Because the Product contains Phenylpiracetam, Noopept and Phenibut it could
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1




                                          not be a sold for human consumption, and was instead declared by the FDA to
     COSTA MESA, CA 92626




                                14        be an unsafe food additive. Therefore, the Products do not have the benefits that
                                15        Defendant advertises.
                                16   107. Defendant knew or had reason to know such representations were false, and
                                17        continued to label its Products in a false or misleading way.
                                18   108. Defendant further knew that retailers were advertising its Products as containing
                                19        ingredients   suitable    for    consumption,    because     Defendant      designed,
                                20        manufactured, and affixed the product labeling to its Products before supplying
                                21        the Products to the retailers.
                                22   109. Plaintiffs and the putative Class members saw, believed, and relied upon
                                23        Defendant’s representations in making the decision to purchase Defendant’s
                                24        Product.
                                25   110. As a proximate result of Defendant’s intentional misrepresentations, Plaintiffs
                                26        and the putative Class members were damaged in an amount to be determined
                                27        at trial.
                                28
                                     Case #                                  19 of 23      Black, et al v. Nootropics Depot, LLC
                                                                    CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 20 of 23



                                 1   111. Plaintiffs alleges the “who, what, when, where, and how” of the alleged
                                 2        deception by Defendant as follows:
                                 3             i.    The “who” is Defendant;
                                 4             ii.   The “what” is the representation that Defendant’s Products, and
                                 5                   substantially similar products, had ingredients that were suitable for
                                 6                   human consumption;
                                 7            iii.   The “when” is the date Plaintiffs purchased the Products, and the Class
                                 8                   Period of four years prior to the filing of this Complaint;
                                 9            iv.    The “where” is in Defendant’s product labeling, advertisements, and
                                10                   online marketing; and
                                11             v.    The “how” is the allegation that Defendant did not disclose that its
                                12                   Products contains unsafe food additives, and thus is not suitable for
KAZEROUNI LAW GROUP, APC




                                13                   human consumption nor is it a dietary supplement.
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   112. By engaging in the acts described above, Defendant is guilty of malice,
                                15        oppression, and fraud, and Plaintiffs and the putative Class are therefore entitled
                                16        to recover exemplary or punitive damages.
                                17
                                              RESERVATION OF RIGHT TO ASSERT CLAIM FOR VIOLATIONS OF THE
                                18
                                                       CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                19                           CAL. CIV. CODE §§ 1750, ET SEQ.
                                20   113. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                21        this Complaint as though fully stated herein.
                                22   114. On or about January 24, 2020, Mr. Black served on Defendant a demand for
                                23        corrective action pursuant to California Civil Code § 1750.
                                24   115. On or about January 31, 2020, Mr. Munoz served on Defendant a demand for
                                25        corrective action pursuant to California Civil Code § 1750.
                                26   116. Plaintiffs reserve the right to amend the Complaint to assert a cause of action
                                27        under the CLRA, specifically, Civil Code Sections1770(a)(4), (5) and (7),
                                28        should Defendant not take timely and appropriate corrective action.
                                     Case #                                  20 of 23      Black, et al v. Nootropics Depot, LLC
                                                                    CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 21 of 23



                                 1                                        PRAYER FOR RELIEF
                                 2            WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs and
                                 3   the putative Class members the following relief against Defendant:
                                 4            • that this action be certified as a Class Action;
                                 5            • that Plaintiffs be appointed as the Class Representatives;
                                 6            • that Plaintiffs’ attorneys be appointed as Class Counsel;
                                 7            • that Defendant’s wrongful conduct be adjudged and decreed to violate the
                                 8                consumer protection statutes raised herein;
                                 9            • An order requiring imposition of a constructive trust and and/or
                                10                disgorgement of Defendant’s ill-gotten gains and to pay restitution to
                                11                Plaintiffs and all members of the Class and to restore to the Plaintiffs and
                                12                members of the class all funds acquired by means of any act or practice
KAZEROUNI LAW GROUP, APC




                                13                declared by this court to be an unlawful, fraudulent or unfair business act
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                or practice, in violation of laws, statutes or regulations, or constituting
                                15                unfair competition;
                                16            •   Distribution of any monies recovered on behalf of members of the Class via
                                17                fluid recovery or cy pres recovery were necessary and as applicable, to
                                18                prevent Defendant from retaining the benefits of their wrongful conduct;
                                19            •   that Plaintiffs and each of the other members of the Class recover the
                                20                amounts by which Defendant has been unjustly enriched;
                                21            •   A temporary, preliminary and/or permanent order for injunctive relief
                                22                requiring Defendant to: (i) discontinue its false and/or misleading
                                23                statement/s; and (ii) undertake an immediate public information campaign
                                24                to inform members of the proposed class as to their prior practices;
                                25            • that Defendant be enjoined from continuing the wrongful conduct alleged
                                26                herein and be required to comply with all applicable laws;
                                27            • Pre-judgment interests from the date of filing of this suit;
                                28
                                     Case #                                      21 of 23      Black, et al v. Nootropics Depot, LLC
                                                                        CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 22 of 23



                                 1            • that Plaintiffs and each member of the putative Class recover their costs of
                                 2               suit.
                                 3                                 FIRST CAUSE OF ACTION FOR
                                                         VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                                 4
                                                             CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
                                 5            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203;
                                 6            • recovery of reasonably attorney’s fees pursuant to, inter alia, California
                                 7               Code of Civil Procedure § 1021.5.
                                 8
                                 9                            SECOND CAUSE OF ACTION FOR
                                                    VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                10
                                                         CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                11            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
                                12               and
KAZEROUNI LAW GROUP, APC




                                13            • recovery of reasonable attorneys’ fees pursuant to, inter alia, California
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14               Code of Civil Procedure § 1021.5.
                                15
                                16                                THIRD CAUSE OF ACTION FOR
                                17                               NEGLIGENT MISREPRESENTATION
                                18            • A judgment against Defendant for general and compensatory damages in
                                19               an amount to be determined at trial; and
                                20
                                                                  FOURTH CAUSE OF ACTION FOR
                                21                              INTENTIONAL MISREPRESENTATION
                                22            • A judgment against Defendant for general and compensatory damages in
                                23               an amount to be determined at trial;
                                24            • punitive damages pursuant to Cal. Civ. Code § 3294; and
                                25            • that Plaintiffs and the members of the Class be granted any other relief the
                                26               Court may deem just and proper.
                                27
                                28
                                     Case #                                   22 of 23      Black, et al v. Nootropics Depot, LLC
                                                                     CLASS ACTION COMPLAINT
                                              Case 4:20-cv-00729-KAW Document 1 Filed 01/31/20 Page 23 of 23


                                                                FIFTH CAUSE OF ACTION FOR
                                 1
                                                  VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                 2                        CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                 3            • Actual damages, injunctive relief, restitution, and punitive damages
                                 4                pursuant to Cal. Civ. Code § 1780(a); and
                                 5            •   an award of costs and attorney’s fees pursuant to Cal. Civ. Code §
                                 6                1780(d).
                                 7
                                                                            TRIAL BY JURY
                                 8
                                     117. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                 9
                                          America, Plaintiffs are entitled to and demands a trial by jury.
                                10
                                11
                                     Dated: January 31, 2020                        Respectfully submitted,
                                12
                                                                                    KAZEROUNI LAW GROUP, APC
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                                                                    By: _s/ Abbas Kazerounian____
                                15                                                       ABBAS KAZEROUNIAN, ESQ.
                                                                                         NICHOLAS BARTHEL, ESQ.
                                16                                                       Attorneys for Plaintiff
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case #                                    23 of 23      Black, et al v. Nootropics Depot, LLC
                                                                      CLASS ACTION COMPLAINT
